Citation Nr: 0506244	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  97-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 RO decision which found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
cervical spine injury.  In April 1998 the Board denied the 
veteran's claim to reopen a previously denied claim for 
service connection for residuals of a cervical spine injury.  
In November 1998, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's April 1998 
decision and remanded the case for re-adjudication based upon 
the decision of the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
April 1999, the Board remanded this case to the RO for 
further development.  In April 2001 the veteran testified at 
a hearing at the RO before the undersigned Veterans Law 
Judge.  In August 2001, the Board found that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for residuals of a cervical spine 
injury.  The Board also remanded the issue of entitlement to 
service connection for residuals of a cervical spine injury 
to the RO for further evidentiary development.

This case has been advanced on the Board's docket by reason 
of the veteran's advanced age.  See 38 U.S.C.A. § 7107(a)(2) 
(West 2002); 38 C.F.R. § 20.900(c) (2003).  Unfortunately, 
for reasons explained below, the Board finds that this matter 
must be remanded again.  The appeal is therefore REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran has contended that he was treated in service for 
a neck injury.  In the August 2001 remand, the Board directed 
the RO to (1) contact National Personnel Record Center (NPRC) 
and request treatment records for the veteran from Naval Air 
Station at Adak, Alaska; and (2) attempt to secure any 
treatment records for a neck injury received by the veteran 
through an Army facility in Japan.  A Board remand confers 
upon the veteran the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2001 the RO sent a letter to the veteran, 
requesting that (1) he provide the dates of treatment 
provided by Dr. Fogg at Adak Naval Air Station; and that (2) 
he identify as accurately as possible the time frame during 
which he received treatment for his neck injury in service 
and the facility through which he received treatment.  In 
response to the RO's request, the veteran submitted a VA Form 
21-4142 in which he indicated he was unsure of the dates he 
was treated by Dr. Fogg at Adak Naval Air Station.  He also 
indicated that, with regard to the neck injury in service,  
"the time frame of the accident, to the best of my memory, 
was in early 1952 at Kyoto, Japan."  The RO then made a 
request for records from the NPRC.  

Received from the NPRC in January 2004 was a response in 
which the NPRC indicated that in order to search sick/morning 
reports for the Army facility in Kyoto, Japan, and the Naval 
Air Station in Adak, Alaska, they needed "the complete 
unit" and to "narrow search period to 90 days".  There is 
no indication that the RO notified the veteran of this 
response from NPRC, took any further action with regard to 
NPRC's response, or included the NPRC's response in a 
supplemental statement of the case (SSOC).  In light of 
Stegall and VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, the veteran 
should be notified of NPRC's response and be given an 
opportunity to respond.  

With regard to VA's duty to assist, the pertinent law and 
regulation provides that VA will make as many requests as are 
necessary to obtain service medical records.  38 C.F.R. 
§ 3.159(c)(2).  VA will end its efforts to obtain records 
only if VA concludes that the records sought do not exist or 
that future efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  If after continued efforts to 
obtain such records VA concludes that it is reasonably 
certain they do not exist or further attempts to obtain them 
would be futile, VA will provide the veteran with oral or 
written notice of that fact.  See 38 C.F.R. § 3.159(e).  

Accordingly, the Board remands this case for the following:

1.  The RO should notify the veteran of 
the NPRC's January 2004 response, wherein 
the NPRC indicated that in order to 
search sick/morning reports they need 
"the complete unit" and to "narrow 
search period to 90 days".  The RO's 
efforts to obtain service medical records 
shall continue until the records are 
obtained, unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

2.  If the RO is unable to obtain the 
service medical records, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 
3.159(e).

3.  After the foregoing development has 
been completed, the RO should review the 
evidence of record and adjudicate the 
claim, with consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority (including the 
VCAA), and afforded a reasonable period 
of time within which to respond thereto.

The veteran as the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim has been advanced on the docket due to the age of 
the veteran and must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




